Citation Nr: 0206889	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to June 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded the appellant's claim for 
additional development in a March 2000 decision.  Additional 
development was completed, and the claim has been returned 
for further adjudication. 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  The veteran's Certificate of Death indicates that he died 
on September [redacted], 1997; the immediate cause of death was listed 
as aortic rupture.

3.  At the time of his death, the veteran was service-
connected for conversion reaction, evaluated as 30 percent 
disabling.

4.  The medical evidence of record indicates that the veteran 
did not suffer from a cardiovascular disorder during or 
within one year of his service.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the statement of the 
case and supplemental statements of the case issued during 
the pendency of the appeal, the March 2000 Board remand, and 
the December 1998 and April 2000 letters to the appellant 
which set forth the type of medical evidence and records 
needed in support of her claim, the appellant and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate her 
claim.  The RO made reasonable efforts to obtain relevant 
records and, in fact, it appears that all evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims folder.  Letters from the 
veteran's treating physicians, final hospitalization records, 
and autopsy report were associated with the file.  Opinions 
from VA physicians concerning the etiology of the veteran's 
death are also of record.  The appellant has been made aware 
of the information and evidence necessary to substantiate her 
claim, and there is no reasonable possibility that further 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

The appellant is seeking service connection for the cause of 
the veteran's death.  Under the pertinent statutes and 
regulations, service connection may be established for the 
cause of a veteran's death when a service-connected 
disability "was either the principal or a contributory cause 
of death."  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(a) (2001).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2001).  A contributory cause 
of death must be causally connected to the death and must 
have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2001).

In this case, service medical records are entirely negative 
for cardiovascular disease.  There is no indication that a 
cardiovascular condition developed within years of service or 
as a result of service.

At the time of his death, the veteran was service-connected 
for conversion reaction, evaluated as 30 percent disabling.

The death certificate indicates that the veteran died on 
September [redacted], 1997 at the age of 73.  The immediate cause of 
death was "aortic rupture."  No other conditions leading to 
the immediate cause were reported.  

A September 4, 1997 operative report from the University of 
Virginia hospital during the veteran's final period of 
hospitalization indicated that his pre- and post-operative 
diagnoses were severe right coronary artery disease as well as 
critical aortic stenosis with associated aortic insufficiency, 
status post coronary bypass in 1990.  A history of worsening 
angina of two months duration, which had been requiring 
progressive increases in the amount of nitrates that the 
veteran required to control the pain, was indicated.  A 
coronary artery bypass grafting times one (reverse saphenous 
vein graft to distal right coronary artery) following 
endarterectomy, aortic valve replacement with 22 millimeter 
Hancock procine valve was performed.  No complications were 
indicated.

The University of Virginia hospitalization report for the 
period of admission from September 3, 1997 to September [redacted], 
1997 indicated that post-operatively the veteran remained in 
stable but critical condition, until the following day.   He 
was noted to have left-sided weakness and no movement on his 
left side.  He was seen by the Neurology Service to evaluate 
his weakness.  Sedation was removed so that Neurology could 
evaluate the veteran's mental status.  During this 
examination, he became mildly hypertensive with a poor general 
appearance.  Small doses of intravenous pressures failed to 
resuscitate his blood pressure and a full code was called.  
Attempts to resuscitate him were made.  His chest was entered 
and, after several hours, hemostasis was achieved.  His chest 
was subsequently closed and problems with capturing of 
electronic pacemaker were noted and solved.  The surgeons were 
able to completely reclose his chest, but twenty minutes 
later, the veteran's pacemaker failed to capture and no 
perfusion was noted.  It was decided that no further 
resuscitative measures would be taken and the veteran was 
pronounced dead on September [redacted], 1997.  

An autopsy was performed on September 7, 1997.  Final anatomic 
diagnoses included: atherosclerosis; cardiomegaly with 
concentric hypertrophy of the left ventricle; myocardial 
infarcts, acute, multiple, anterior left ventricle and 
interventricular septum; status post porcine aortic valve 
replacement, intact; pericardial effusion; pleural effusions; 
anasarca; and centrilobular emphysema.  Final neuro diagnoses 
included: infarcts, acute, right parietal and left temporal 
lobes; atherosclerosis, vertebrobasilar arteries, mild; 
hypertensive vascular changes, and hippocampus.  It was 
summarized that the veteran died of acute myocardial 
infarction due to severe atherosclerotic coronary artery 
disease.

A September 9, 1997 letter from the veteran's physician, E. R. 
P., M. D., reported that the veteran had a stroke and the 
following day he had an episode of hemodynamic collapse of 
"uncertain etiology."  

A September 29, 1997 letter from the veteran's private 
physician, C. G. T., M. D., was submitted, in which the 
physician noted that "we felt his death was somehow related 
to his tendency to have extreme reactions to stressful 
situations."  He reported that following the attempt to 
lighten the veteran's sedation so that he could be examined by 
a neurologist, the veteran became agitated and his blood 
pressure went well over 200 mm mercury.  This caused leaking 
from suture lines and the veteran died.  The physician 
concluded that the veteran's "tendency towards reactions of 
this sort contributed directly to his death." 

A January 6, 1998 letter from Dr. C. G. T., expanded upon the 
conclusions in his previous letter.  The doctor indicated that 
"the truth is that there are of course no real examinations, 
laboratory report or medical studies that would underlie [his] 
assertion that [the veteran's] death could be related to a 
service-connected psychiatric disorder."  He reiterated his 
prior opinion that the veteran's death could have been 
considered related to his tendency to have extreme reactions 
to stressful situations.  However, he acknowledged that the 
hospital records would not "get at the real issue that has 
been raised."

In a March 18, 1998 letter Dr. C. G. T., reported that he 
could not think of any specific medical literature which would 
support a connection between a psychiatric condition and 
spiking hypertension.  However, he claimed that "[s]till, we 
all know that people's blood pressure goes sky high under 
conditions of stress.  [The veteran] would not have had 
spiking blood pressure simply because of the operation."  He 
indicated that it was "reasonable to say that a person who 
had post traumatic stress disorder could have blood pressure 
that would spike," but, conceded that proving this or citing 
literature to support it other than "just common sense" 
seemed difficult.  

A March 31, 1998 letter from another of the veteran's treating 
physicians, W. T., M. D., was submitted.  This doctor reported 
that the veteran had suffered from stress throughout the term 
of his care which began in March 1986, for which he had been 
provided Valium and Ativan for chronic anxiety, and Dalmane 
and Ambenyl for sleep.  He noted that "stress is certainly a 
risk factor for the development of early arteriosclerotic 
heart disease, and was present constantly with [the 
veteran]."  

In a January 2001 letter, a VA psychiatrist indicated that he 
had reviewed the record and opined that, "[w]hile true that 
anxiety and stress can raise blood pressure acutely and 
chronically, it is not possible to establish any causal link 
between [the veteran's] mental condition and his post 
operative condition, and, thus, I cannot say that his mental 
condition contributed substantially or materially to his 
death."  He continued that "[c]ardiac surgery is in and of 
itself a stressful process and many factors (for example, 
pain, other illnesses) can lead to hypertension."  

A VA cardiologist reviewed the veteran's medical record, 
including his claims folder, and, in a March 2001 opinion, 
concluded that "[t]here are no reports in the literature to 
support the claim that anxiety/pain can lead to cardiac or 
aortic rupture and I do not find any facts in the medical 
record or C-file to support that."

The appellant does not allege, nor does the evidence of 
record establish, that cardiovascular disease was incurred 
during service.  The first evidence of record showing the 
presence of cardiovascular disease was many years after the 
veteran's separation from service.  The appellant contends, 
in essence, that the veteran's service-connected conversion 
reaction contributed to his hypertension which contributed to 
his death.

Although the veteran's treating physicians provided opinions 
reflecting a possible relationship between his symptom of 
anxiety and high blood pressure, and between his high blood 
pressure and his death, these opinions were admittedly 
general and speculative in nature and not supported by 
medical studies.  In fact, Dr. C. G. T. admitted that there 
was no medical literature which would support a connection 
between a psychiatric condition and "spiking hypertension."  
He also indicated that there were no examinations or 
laboratory reports linking the veteran's death to his 
service-connected psychiatric disorder.  The VA cardiologist 
confirmed that medical literature did not reveal that anxiety 
could lead to cardiac or aortic rupture, and the VA 
psychiatrist, upon noting the veteran's medical history, 
indicated that it was not possible to establish any causal 
link between the veteran's mental condition and his post 
operative condition.

The Board observes that there is no persuasive medical 
opinion or other medical evidence linking the veteran's 
service-connected disability with his death, and, in fact, VA 
opinions indicate that the veteran's death was not related to 
his psychiatric disorder.  As such, the preponderance of the 
evidence is against a finding of service connection for the 
cause of the veteran's death.  The Board acknowledges the 
appellant's belief in a causal connection between the 
veteran's death and his service-connected psychiatric 
disability.  As the appellant is not a medical expert, 
however, she is not competent to offer an opinion regarding 
any medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The appellant's representative contends that additional 
medical development is needed in this case, in that the cause 
of death listed on the death certificate (aortic rupture) is 
different from the one listed on the final autopsy report 
(acute myocardial infarction due to severe atherosclerotic 
coronary artery disease).  They argue that the opinions from 
the VA physicians are essentially incomplete, in that the 
opinions from the VA examiners, they contend, focused 
exclusively on aortic rupture as the cause of the veteran's 
death.  The Board notes, however, that the VA psychiatrist and 
cardiologist both indicated that they had reviewed the 
veteran's file, and, in fact, the VA psychiatrist specifically 
referenced the autopsy report and noted that the veteran had 
experienced multiple acute myocardial infarctions.  In short, 
the Board finds that the medical evidence of record is 
sufficient to render a decision in this case, and further 
development is not necessary.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	DAVID S. NELSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

